Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellant Crystal G. Cook, Administra-trix of the Estate of Dawson Edward Elwood Kesner, deceased, appeals the district court’s dismissal of her action as barred by the two-year statute of limitations imposed by W. Va.Code § 55 — 7—6(d). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cook v. Raleigh General Hosp., 2012 WL 6153305 (S.D.W.Va. Dec. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.